 Case: 4:21-cv-00010-JCH Doc. #: 27 Filed: 08/14/21 Page: 1 of 2 PageID #: 166




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MICHAEL D. BLEDSOE,                               )
                                                  )
                Plaintiff,                        )
                                                  )
       v.                                         )           No. 4:21-CV-10-JCH
                                                  )
MISSOURI DEPARTMENT OF                            )
CORRECTIONS, et al.,                              )
                                                  )
                Defendants.                       )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on the following motions filed by self-represented plaintiff

Michael D. Bledsoe: (1) amended motion for leave to file an amended complaint, dated July 28,

2021 (ECF No. 24); (2) motion for an order to proceed with prisoner’s section 1983 lawsuit, dated

May 6, 2021 (ECF No. 25); and (3) amended declaration for entry of default, dated May 22, 2021

(ECF No. 26).      For the following reasons, the three motions will be denied as moot.

       On July 19, 2021, the Court issued a Memorandum and Order and an Order of Partial

Dismissal upon initial review of plaintiff’s complaint pursuant to 28 U.S.C. § 1915(e). The Court

ordered the Clerk of Court to issue process on the complaint as to defendants Robert Killian,

Steven Pfister, E. Gould, and Christine Dicus in their individual capacities. See ECF No. 19.

Further, the Court denied without prejudice plaintiff’s motion for appointment of counsel.     As to

plaintiff’s motion for preliminary injunction, the Court stated that after the defendants were served

with process and responded to plaintiff’s complaint, the Court would order defendants to respond

to plaintiff’s motion for preliminary injunction in accordance with the Federal Rules of Civil

Procedure.   Id.
 Case: 4:21-cv-00010-JCH Doc. #: 27 Filed: 08/14/21 Page: 2 of 2 PageID #: 167




        Plaintiff’s “motion for an order to proceed with prisoner’s section 1983 lawsuit” was

drafted prior to the Court’s Memorandum and Order dated July 19, 2021, and has been rendered

moot by that Memorandum and Order. Likewise, plaintiff’s “amended declaration for entry of

default” was drafted prior to the Court’s Memorandum and Order dated July 19, 2021, and also

has been rendered moot.      As to plaintiff’s amended motion for leave to file an amended

complaint, plaintiff merely proposes eliminating from his complaint the defendants that the Court

dismissed in its Memorandum and Order dated July 19, 2021. The Court has already dismissed

these defendants, and the docket reflects the termination of these defendants from this case.

Therefore, plaintiff’s amended motion for leave to file an amended complaint will be denied as

moot.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s amended motion for leave to file an amended

complaint is DENIED as moot.      [ECF No. 24]

        IT IS FURTHER ORDERED that plaintiff’s motion for an order to proceed with

prisoner’s section 1983 lawsuit is DENIED as moot. [ECF No. 25]

        IT IS FURTHER ORDERED that plaintiff’s amended declaration for entry of default is

DENIED as moot. [ECF No. 26]

        Dated this 14th day of August, 2021.



                                         /s/ Jean C. Hamilton
                                         JEAN C. HAMILTON
                                         UNITED STATES DISTRICT JUDGE




                                               -2-
